Case 15-12456   Doc 93    Filed 01/19/19 Entered 01/20/19 00:41:56   Desc Imaged
                         Certificate of Notice Page 1 of 4
Case 15-12456      Doc 93      Filed 01/19/19 Entered 01/20/19 00:41:56               Desc Imaged
                              Certificate of Notice Page 2 of 4


         COUNTY, GEORGIA.


  2.     The stay of 11 USC 362 is modified to permit such litigation to proceed, including the filing

         of any counter- claims or cross- claims against the Debtor(s); however, no judgement

         rendered against the Debtor(s) may be enforced without further application to and orders

         from this Court. Any and all proceeds from this cause of action in favor of the Debtor(s) shall

         be property of the estate, subject to any exemptions to which the Debtor(s) might be entitled

         and which are specifically claimed, with notice to the Chapter 13 Trustee, following

         termination of the civil action.

  3.     Fees and expenses incurred by the attorney representing the Debtor(s) in the non-bankruptcy

         civil litigation may be paid without further order from this court only if such fees and

         expenses are specifically approved by the Court hearing the action and such order is attached

         as an exhibit. Otherwise, fees and expenses for the attorney in civil litigation shall be

         reviewed by the Court in the motion for approval of the proposed settlement and may not be

         paid without approval of this Court.

  4.     From the net proceeds of any recovery in the non-bankruptcy civil action, notwithstanding

         any claimed exemptions, there shall be paid to the Chapter 13 Trustee, sufficient funds to

         bring disbursements under Debtor(s) plan current. The balance may be disbursed to the

         Debtor(s) as approved by the Chapter 13 Trustee, or as provided by any separate order of this

         Court.




  Prepared by:
Case 15-12456      Doc 93     Filed 01/19/19 Entered 01/20/19 00:41:56             Desc Imaged
                             Certificate of Notice Page 3 of 4


  /s/Richard H. Walker
  *Richard H. Walker, Attorney for Debtor
  108 W. Court St.
  Dyersburg, TN 38024
  Phone (731) 285-8165
  B.P.R. #14166


  Approved by:

  /s/ Justin J. Wyatt                                           /s/ Timothy H. Ivy
                                                               ____________________________
  Justin J. Wyatt Attorney for debtor BPR 779110               Timothy H. Ivy, Chapter 13 Trustee
  Justin J. Wyatt & Associates                                 PO Box 1313
  in non bankruptcy matter                                     Jackson, TN 38302
  367 Atlanta St.
  Marietta, GA 30060
  770-422-2221
  770-218-5525 fax



                                      Certificate of Service

  The Agreed Order To Employ An Attorney By Debtor will be mailed to the following.

  Debtor, Debtor’s Attorney, Chapter 13 Trustee, US Trustee,
  Attorney for Debtor in non bankruptcy case: Justin J. Wyatt, 367 Atlanta St., Marietta, GA 30060

                                                     /s/ Richard H. Walker
          Case 15-12456            Doc 93       Filed 01/19/19 Entered 01/20/19 00:41:56                         Desc Imaged
                                               Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                               Western District of Tennessee
In re:                                                                                                     Case No. 15-12456-jlc
Donald R. East, Sr.                                                                                        Chapter 13
Shelia M. East
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0651-1                  User: valeta                       Page 1 of 1                          Date Rcvd: Jan 17, 2019
                                      Form ID: pdford02                  Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 19, 2019.
db             +Donald R. East, Sr.,   3282 McEver Park Circle,   Acworth, GA 30101-6644
jdb            +Shelia M. East,   96 Frankie Drive Apt A,   Dyersburg, TN 38024-7662
33031763       +Justin J. Wyatt,   367 Atlanta St.,   Marietta, GA 30060-2258

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 19, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 17, 2019 at the address(es) listed below:
              Richard H. Walker    on behalf of Joint Debtor Shelia M. East ecf@walkerlawtn.com,
               tammie@walkerlawtn.com;tammy@walker-law.biz;leslie@walkerlawtn.com;candy@walkerlawtn.com;tammy@wa
               lkerlawtn.com;millie@walkerlawtn.com
              Richard H. Walker    on behalf of Debtor Donald R. East, Sr. ecf@walkerlawtn.com,
               tammie@walkerlawtn.com;tammy@walker-law.biz;leslie@walkerlawtn.com;candy@walkerlawtn.com;tammy@wa
               lkerlawtn.com;millie@walkerlawtn.com
              Timothy H. Ivy    ecf_summ@ch13jax.com
              Travis Menk    on behalf of Creditor    CitiMortgage, Inc. travis.menk@brockandscott.com,
               tnbkr@brockandscott.com,wbecf@brockandscott.com
              U.S. Trustee   ustpregion08.me.ecf@usdoj.gov
              Victoria A. Ferraro    on behalf of Creditor   Santander Consumer USA Inc. ecfwest@pqflegal.com
                                                                                             TOTAL: 6
